       Case 2:19-cv-00104-KS-MTP Document 48 Filed 04/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


CLIFTON LEE SIGGERS                                                             PLAINTIFF


VS.                                                   CIVIL ACTION NO. 2:19-cv-104-KS-MTP


FORREST COUNTY, MISSISSIPPI,
MARCOL SMITH, ELIAS LOVER,
AND JUSTIN GRAHAM                                                             DEFENDANTS



                                             ORDER

       This cause came on this date to be heard upon the Report and Recommendation [43] of

the United States Magistrate Judge entered herein on March 10, 2020, after referral of hearing by

this Court. Plaintiff filed a one sentence response to Judge Parker’s Report and Recommendation

stating, “I would like to object (sic) Report and Recommendations re [30] Motion for Summary

Judgment for failure to exhaust administrative remedies filed by Elias Lover, Forrest County

Mississippi, Justin Graham, Marcol Smith.” He states no reasons for objecting or points the

Court to no specific part that he disagrees with. The Court finds that this is simply a statement

that he disagrees with the Report and Recommendation, which the Court finds to be insufficient.

The Court, having fully reviewed the Report and Recommendation, as well as the record in this

matter, and being duly advised in the premises, finds said Report and Recommendation should

be adopted as the opinion of this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint is hereby dismissed without
       Case 2:19-cv-00104-KS-MTP Document 48 Filed 04/15/20 Page 2 of 2




prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

       SO ORDERED, this the __15th__ day of April, 2020.



                                            __s/Keith Starrett_____________________
                                            UNITED STATES DISTRICT JUDGE
